Citation Nr: 0843510	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-15 705
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on a schedular basis. 

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2006, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in May 2007.  The veteran testified at a Board 
hearing in July 2008.

At the Board hearing, the veteran submitted additional 
evidence in support of his claim, to include Vocational 
Rehabilitation records and Social Security Administration 
(SSA) records, and the veteran waived AOJ review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).

The issue of entitlement to a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities on an extraschedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any further action is 
required on his part.


FINDING OF FACT

The combined rating for the veteran's various service 
connected disabilities is 60 percent, but there is not at 
least one service-connected disability rated 40 percent or 
more.  


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and 
a TDIU rating on a schedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the veteran's appeal is limited to his 
appeal of the TDIU claim.  Consequently, the question 
addressed by the Board in the following decision is dependent 
on interpretation of the regulations pertaining to claims 
seeking TDIU on a schedular basis.  As more particularly 
explained, the Board decides the question of entitlement to 
TDIU on a scheduler basis as a matter of law.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating that portion of the 
claim addressed on the merits below, any mandated notice or 
assistance deficiencies are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).




TDIU on a Schedular Basis

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a). 

The individual ratings for the veteran's service connected 
conditions are not on appeal.  The veteran has four service-
connected disabilities with a combined rating of 60 percent.  
However, the highest rating for any one service-connected 
disability is 30 percent.  Under the 38 C.F.R. § 4.16(a) 
criteria outlined above, he does not meet the schedular 
criteria for a schedular TDIU rating.  Consequently, a TDIU 
rating on a schedular basis, under 38 C.F.R. § 4.16(a), is 
not warranted, and must be denied for lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Discussion of further factors for consideration follows in 
the remand below.


ORDER

Entitlement to TDIU on a schedular basis is not warranted.  
To this extent, the appeal is denied.


REMAND

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  

Before a finding may be made that entitlement to submission 
of the veteran's claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
extraschedular consideration is warranted, there must be a 
showing of marked interference with employment, or an 
inability to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  In the 
instant case there is evidence to suggest that the combined 
effect of the veteran's service-connected disabilities is 
sufficient to warrant referral for extra-schedular 
consideration.  

In the instant case, service connection is in effect for 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling; residuals, trauma right hand to include loss of 
tip right middle finger and evidence of injury to second 
finger, rated 20 percent disabling; diabetes mellitus, type 
II, rated 20 percent disabling; and, degenerative joint 
disease, right thumb, rated noncompensably disabling.  

The veteran contends that the combined effect of his PTSD and 
right hand disability affect his ability to maintain 
employment.  The veteran has complained that due to his right 
hand condition, he cannot grasp with his first and second 
fingers making it impossible for him to work as a mechanic.  
A February 2008 VA examination reflects decreased grip 
strength with minimally decreased strength in fingers one 
through four, but there is adequate strength for pushing and 
pulling.  There was good dexterity for probing, writing, 
touching, and expression.  The examiner opined that the 
conditions do not affect his ability to perform sedentary and 
non-sedentary work activity, such as the ability to sit, 
stand, walk, bend, lift, carry, drive, communicate, remember, 
follow instructions, or interact with coworkers and 
customers.  The veteran's treating psychologist Jeffrey F. 
Heider, however, has opined that the veteran's PTSD imposes 
limitations on work functioning, as he could not be expected 
to work with the public or in situations that required close 
cooperation with co-workers and supervisors.  

While examiners have offered opinions on the separate effect 
his service-connected disabilities have on his ability to 
maintain employment, an examiner has not offered an opinion 
with regard to the combined effect his service-connected 
disabilities have on his ability to maintain employment.  In 
March 2003, the veteran was determined to be infeasible for 
VA vocational rehabilitation services.  In February 2008, he 
reapplied for services, and in July 2008, it was again 
determined that VA vocational rehabilitation was infeasible 
based on a combination of his service-connected and 
nonservice-connected disabilities.  Additionally, the veteran 
is in receipt of SSA disability benefits.  

The veteran should initially be afforded a VA examination to 
assess whether the combined effect of his service-connected 
disabilities represent marked interference with employment, 
or have an effect on his ability to secure or follow a 
substantially gainful occupation.  Thereafter, the veteran's 
claim should be submitted to the Director, Compensation and 
Pension Service for extraschedular consideration.  
Appropriate action to develop the record in this regard is 
necessary.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO or AMC should schedule the 
veteran for a VA examination to determine 
the impact the veteran's service-
connected disabilities have on his 
ability to work.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  All indicated studies 
should be performed.  The examiner should 
provide an opinion concerning the impact 
of the service-connected disabilities on 
the veteran's ability to work.  The 
examiner should attempt to distinguish 
the impairment related to his service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

2.  The RO should then submit the 
veteran's claim for a total disability 
rating based on individual 
unemployability to the Director, 
Compensation and Pension Service for 
extraschedular consideration.

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


